                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Christopher Golberg,                  )
                                      )       Case No. 1:18-cr-034
               Defendant.             )

       Defendant was charged in an Indictment with the offenses of conspiracy to distribute and

possession with intent to distribute a controlled substance and maintaining a drug-involved premise.

A detention hearing was held on February 20, 2018, and defendant was released pending trial. On

or around August 3, 2018, the court issued an arrest warrant for defendant based on his

noncompliance with the terms of his pretrial release—mainly several positive test results for

methamphetamine and failing to contact Pretrial Services. Defendant evaded arrest until

September,11, 2018, when United States Deputy Marshals found him hiding in the insulation of his

attic. The court subsequently revoked his pretrial release and ordered him detained pending trial.

He is currently being housed at the Heart of America Correctional Facility in Rugby, North Dakota.

       On February 1, 2019, defendant filed a motion for reconsideration of the court’s order of

detention pending trial. He requests the opportunity to post a reasonable amount of monetary bail

and be released from custody. He further promises to comply with any conditions of release that

the court may impose. The Government opposes his request.

        The court is not inclined to revisit the issue of detention given defendant’s history of

noncompliance with its orders and the extremes to which he went to avoid contact with his

supervising Pretrial Services officer and with law enforcement. Defendant’s motion (Doc. No. 310)

                                                 1
is DENIED.

     IT IS SO ORDERED.

     Dated this 5th day of February, 2019.

                                                 /s/ Charles S. Miller, Jr.
                                                 Charles S. Miller, Jr., Magistrate Judge
                                                 United States District Court




                                             2
